Case: 15-60026      Document: 00513286728         Page: 1    Date Filed: 11/27/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                    No. 15-60026
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                         November 27, 2015
                                                                              Lyle W. Cayce
JIANGMEI ZHAN,                                                                     Clerk


                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A206 769 130


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Jiangmei Zhan, a native and citizen of China, petitions this court for
review of the Board of Immigration Appeals’ (BIA) decision dismissing her
appeal of the Immigration Judge’s (IJ) denial of her applications for asylum,
withholding of removal, and relief under the Convention Against Torture
(CAT). She contends that the BIA erred in affirming the IJ’s decision to require
corroborative evidence. Zhan also challenges the BIA’s reliance on the IJ’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60026     Document: 00513286728     Page: 2   Date Filed: 11/27/2015


                                  No. 15-60026

determination that Zhan did not have a well-founded fear of future
persecution. Finally, Zhan argues that the BIA erred in affirming the IJ’s
denial of her claims for withholding of removal and CAT relief based solely on
the denial of her asylum claim.
      Because the BIA relied upon the IJ’s adverse credibility decision, this
court reviews both the IJ’s decision and the order of the BIA. See Wang v.
Holder, 569 F.3d 531, 536 (5th Cir. 2009); Zhu v. Gonzales, 493 F.3d 588, 593-
94 (5th Cir. 2007). This court reviews findings of fact for substantial evidence.
See Wang, 569 F.3d at 536. This court may not reverse factual findings unless
“the evidence was so compelling that no reasonable factfinder could conclude
against it.” Id. at 537. Among the findings of fact that this court reviews for
substantial evidence is the “factual conclusion” that an alien is not eligible for
asylum, withholding of removal, or relief under the CAT. Zhang v. Gonzales,
432 F.3d 339, 344 (5th Cir. 2005). Under this standard, reversal is improper
unless the evidence compels a contrary conclusion. Id.
      We conclude that Zhan’s various claims of error are meritless. First, this
court has rejected Zhan’s contention that the BIA is not permitted to require
corroboration. See Rui Yang v. Holder, 664 F.3d 580, 585 (5th Cir. 2011)
(noting that even if an asylum applicant has testified credibly, the BIA may
require an applicant to provide corroborating evidence of her claim for asylum).
Here, the BIA determined that corroborative evidence was reasonably
available but nevertheless not presented by Zhan. We will not disturb that
determination. See id. at 587. As to Zhan’s withholding of removal and CAT
protection claims, we find no error in the BIA’s conclusions that the absence of
corroborating evidence was fatal to these claims as well. Finally, Zhan’s
contention that the BIA erred in relying on the IJ’s analysis of Zhan’s well-
founded fear of future persecution is simply not supported by the record.



                                        2
    Case: 15-60026     Document: 00513286728       Page: 3   Date Filed: 11/27/2015


                                    No. 15-60026

Rather, the record reflects that the BIA explicitly disclaimed any reliance on
that aspect of the IJ’s analysis.
      Zhan’s petition for review is DENIED.




                                         3